Citation Nr: 1427492	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  98-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for the service-connected degenerative disc disease of the lumbar spine.

2. Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).

(The issue of whether there was clear and unmistakable error (CUE) in a September 2009 decision of the Board of Veterans Appeals will be addressed in a separate decision of this date.)  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from June 1960 to December 1963. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the RO that granted service connection for the residuals of a lumbar injury and assigned a 10 percent evaluation, effective on October 22, 1996.

The Board remanded the case for additional development in July 2004, July 2007, September 2009 and January 2011. 

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in March 2007. 

In November 2011, the Board granted an increased rating of 20 percent, but no more, for the service-connected degenerative disc disease of the lumbar spine. The RO subsequently implemented this decision and awarded the 20 percent rating beginning on October 22, 1996. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a Memorandum Decision dated May 23, 2013,   the Court vacated the Board's decision and remanded the case.  

In November 2013, the Board remanded the Veteran's claim for additional development.  The case is once again before the Board. 

The issue of whether new and material evidence has been received to reopen the claim of service connection for a cervical spine disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.

Following the April 2014 Supplemental Statement of the Case, the Veteran submitted additional argument.  The RO has not considered these statements; however, they are duplicative of the evidence which has already been considered by the RO, and the previously considered assertions.  Therefore, a waiver of initial consideration by the AOJ is not necessary.  See 38 C.F.R. § 20.1304 (2013).

The issue of entitlement to a TDIU rating is being remanded to the AOJ.


FINDING OF FACT

The service-connected degenerative disc disease of the lumbar spine is shown to be productive of pain and limited motion; neither ankylosis of the thoracolumbar spine nor forward flexion limited to 30 degrees or less is demonstrated; symptomatology reflective of more than moderate spine disability is not demonstrated.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in excess of 20 percent for the service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a including Diagnostic Codes 5010, 5292, 5293, 5295 (as in effect prior to September 23, 2002); Diagnostic Code 5293 (as in effect from September 23, 2002 through September 25, 2003), Diagnostic Code 5237 (as in effect from September 26, 2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

With respect to the duty to notify, as Veteran's claim for service connection was granted in the September 2002 rating decision, his claim has been substantiated. 

His filing of a Notice of Disagreement as to the initial rating assigned in that determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). 38 C.F.R. § 3.159(b)(3) (2013).

Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law. This has been accomplished here, as will be discussed below.

In the January 2003 Statement of the Case (SOC), and in multiple Supplemental Statements of the Case, under the heading 'Pertinent Laws; Regulations; Rating Schedule Provisions,' set forth the relevant diagnostic code for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.

The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.

Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher initial rating for the service-connected disability at issue.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran. Specifically, the record contains the Veteran's service treatment records, VA examination reports, medical treatment records, statements from the Veteran's physicians, internet articles, excerpts from medical journals, record from the Social Security Administration, and the hearing transcript. 

As noted, the Veteran's claim was remanded for additional development on multiple occasions.  A review of the record reveals that there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required). The Veteran and his representative have not contended otherwise.

As the Board will discuss in its analysis, the Veteran was provided with a VA examination in January 2014.  

The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered appropriate diagnoses consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2013).  

During the March 2007 hearing, the undersigned Veterans Law Judge, attempted to identify an evidentiary deficit and suggested the submission of additional evidence to support the Veteran's claim.  The Veteran also testified that he had reviewed the guidelines and was aware of what was required to establish an increased rating. See the hearing transcript, page 8.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing. 38 C.F.R. § 3.103.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  


I. The Memorandum Decision

In its May 2013 Memorandum Decision, the Court held that the Board did not adequately discuss potentially favorable evidence, the disabling effects of pain on the Veteran's range of motion, or the pre-amendment criteria for evaluating disabilities of the lumbar spine. 

While the Court did not identify the potentially favorable evidence that the Board failed to address, the Brief from the Secretary found that the Board failed to address a partial decision from the Social Security Administration, a State Vocational Rehabilitation Certificate of Eligibility, a December 1994 Magnetic Resonance Imaging (MRI), a July 1995 partial assessment from Dr. R, a May 1996 prescription from Dr. R., an October 1996 letter from Dr. R., and a May 1999 letter from Dr. I. 

It was also noted that the record was unclear whether the Board considered a March 1995 report from Dr. R., and while the Board discussed a March 1995 private medical report, the description was not consistent with Dr. R.'s March 1995 report. The Board also was found to not have discussed the credibility or probative value of the Veteran's lay statements.  

Finally, the Secretary stated that the Board did not address certain findings or notations in some of the evidence that it did specifically consider. Specifically, while the Board discussed the June 2002 VA examination, it did not address the examiners notation that he was unable to elicit patellar or Achilles reflex on either lower extremity. Also, a May 2007 private emergency room treatment record was noted but a reference to sciatica contained therein or on his discharge instructions was not addressed.

The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet.App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision." 


II. Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran filed his claim in October 1996.  During the pendency of this case, the applicable rating criteria for the spine, found at 38 C.F.R. § 4.71a, were amended twice, effective September 23, 2002 and September 26, 2003.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003).  

The Veteran has been provided with the old and new regulatory criteria.  Therefore, there is no prejudice to the Veteran in the Board adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet.App. 384 (1993).

Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the Veteran applies unless Congress provided otherwise or permitted the Secretary of VA to do otherwise and the Secretary did so.  See VAOGCPREC 7-2003.  

The Board will therefore evaluate the Veteran's service-connected spine disability under both the former and the current schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet.App. 111, 117 (1997).

The Veteran's low back disability is currently rated under diagnostic codes 5010 (arthritis due to trauma) and 5295 (lumbosacral strain).  In the now-vacated November 2011 decision, the Board also applied Diagnostic Code 5293 (intervertebral disc syndrome). 

The Board's November 2011 decision also noted that VA's Office of General Counsel has determined that Diagnostic Code 5293, intervertebral disc syndrome, is based upon loss of range of motion, and therefore 38 C.F.R. §§ 4.40 and 4.45 are applicable.  

In addition, as this diagnostic code involves limitation of motion, a veteran could not be rated under Diagnostic Code 5293, and, for example 5292 (limitation of motion of lumbar spine) because to do so would constitute evaluation of an identical manifestation of the same disability under two different diagnoses.  See VAOPGCPREC 36-97.

Accordingly, the Board will evaluate the Veteran's disability under the above-mentioned diagnostic codes to determine if an increased evaluation may be assigned. 

Diagnostic Code 5010 specifies that arthritis due to trauma substantiated by X-ray findings will be rated as degenerative arthritis (Diagnostic Code 5003).  38 C.F.R. §  4.71a, Diagnostic Code 5010 (2013).  

Diagnostic Code 5003 specifies that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  

Under the former Diagnostic Code 5292, a rating of 10 percent was warranted for slight limitation of motion of the lumbar spine. A 20 percent was applicable if the limitation of motion of the lumbar spine was moderate. A 40 percent was applicable if the limitation of motion of the lumbar spine was severe. For a rating in excess of 40 percent to be granted for lumbar spine impairment on a schedular basis, there must have been unfavorable ankylosis (complete bony fixation).

The former Diagnostic Code 5295 provided that a rating of 20 percent was warranted with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral in standing position.  A rating of 40 percent was warranted for severe disability with listing of the entire spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

Under the former Diagnostic Code 5293 (intervertebral disc syndrome), a 20 percent rating is for application when there are moderate, recurring attacks.  A 40 percent rating is for application when there is severe intervertebral disc syndrome as evidenced by recurring attacks with intermittent relief. A 60 percent rating is for application when there is pronounced intervertebral disc syndrome evidenced by persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, little intermittent relief.  

Effective on September 23, 2002, the diagnostic criteria for intervertebral disc syndrome under Diagnostic Code 5293 underwent revision.  As revised, prior to September 26, 2003, Diagnostic Code 5293 states that intervertebral disc syndrome is to be evaluated either based on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 the separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 

Under Diagnostic Code 5293, as in effect from September 23, 2002 through September 25, 2003, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  A 60 percent disability rating is warranted where the evidence reveals incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1) to the revised version of Diagnostic Code 5293 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." "Chronic orthopedic and neurologic manifestations" were defined as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."

The rating criteria for Diagnostic Codes 5292 and 5295 from September 23, 2002 through September 25, 2003, are identical as the criteria in effect prior to September 23, 2002.

Effective on September 26, 2003, the General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease the following ratings will apply.  This formula encompasses intervertebral disc syndrome.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective from September 26, 2003).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown,  8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013). Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 38 C.F.R. § 4.40 (2013).

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing. 38 C.F.R. § 4.45 (2013).

III. Analysis 

The Veteran's lumbar spine disability is currently rated as 20 percent disabling throughout the appeal period.  For the following reasons, the Board finds that a disability rating in excess of 20 percent is not warranted at any time. 


	A. Background

On appeal, the parties argued, and the Court agreed, that the Board failed to address potentially relevant information.  As such, a discussion of the evidence cited by the parties and noted by the Court is necessary.  

An analysis of the relevant evidenced described herein will be conducted below.  See Dennis v. Nicholson, 21 Vet. App. 18, 22, (2007) ("The Court has long held that merely listing the evidence before stating a conclusion does not constitute an adequate statement of reasons or bases.")

The partial decision from the Social Security Administration that was cited in the Secretary's appellant brief noted that the Veteran was disabled within the meaning of the Social Security Act.  The decision stated that he underwent an examination in September 1994 which documented that he experienced low back pain that radiated to both lower extremities.  The SSA decision noted that the Veteran's range of motion was "somewhat limited," but the extent of this limitation was not described and the extent of his radiating pain was not noted.

A December 1994 MRI report from a private hospital noted that the Veteran had low back pain radiating down both legs to his feet. He was diagnosed with degenerative disc disease with bulging discs and narrowing of the spinal canal.   

A separate December 1994 X-ray study noted a minimal scoliosis and minimal hypertrophic spurring.  These records did not describe the Veteran's limitation of motion, the extent of his radiating pain, or the level of functional impairment caused by his disability.  

A functional evaluation conducted by R.H., M.D., for the SSA in March 1995, revealed that the Veteran was able to sit for 30 minutes before having to change positions and was able to walk one-quarter mile. He demonstrated a left-sided limp while walking. A physical examination revealed that the spine was straight and that he was able to stand on his toes and heels and walk on his toes and heels as well.  

The examination revealed "mild tenderness in the lumbar paraspinal muscles and a range of motion evaluation showed pain on extension from the flexion position and pain on lateral bending as well."  (The report does not, however, include the exact measurements of the Veteran's range of motion testing.) The Veteran's pinprick sensation was within normal limits in both lower extremities.  Ultimately, Dr. R.H. concluded that the Veteran "most likely" had degenerative disc disease, but did not have any "radicular signs."  

A separate March 1995 evaluation conducted by V.E.R., M.D., noted that the Veteran was unsteady, but able to walk on his heels and toes. Squatting and rising from a squatting position were difficult; however, the Veteran had no difficulty rising from a chair. He was diagnosed with a low back dysfunction. It was noted that the Veteran experienced pain and burning in his low back and would sometimes experience cramping in both legs and thighs. 

The range of motion of the Veteran's spine was not described, and while cramping in his thighs was noted, the report did not address whether this was a radicular symptom or whether the Veteran experienced radicular symptoms as a result of his spine disability.

In a July 1995 partial assessment,  Dr. V.E.R. noted that the Veteran had chronic low back pain and was incapacitated due to his disabilities; however, the extent of his lumbar spine symptomatology was not described.

A May 1996 prescription from Dr. V.E.R. indicated that the Veteran had chronic back dysfunction, but did not indicate the extent of his disability.  In fact, the information contained on the prescription form provided no details about the level of impairment involving the Veteran's spine.

An October 1996 letter from Dr. V.E.R. indicated that the Veteran had a history of chronic back pain, but did not discuss the Veteran's lumbar spine symptomatology or his complaints.  The letter noted that the Veteran's "medical problems impair[ed] him from doing any kind of job."

Interestingly, in a statement received in December 1997, the Veteran reported that Dr. V.E.R. had since "recanted" his opinion and would not submit an opinion regarding the etiology of the Veteran's disability without additional evidence.  The underlying rationale for Dr. V.E.R.'s change of mind, or its extent, was not known. 

An April 1999 MRI report indicated that the Veteran had congenital spinal stenosis from L3 to the sacrum, superimposed on this stenosis was a midline herniation at L5-S1 that contacted the thecal sac. The MRI report did not address the functional impairment caused by the Veteran's lumbar spine disability.

In a May 1999 letter, C.I., M.D., stated that the Veteran had severe pain in his low back that began while he was on active duty. It was noted that he took medications on a regular basis for his condition.  Dr. C.I. opined that the Veteran's right hip, low back and right knee conditions rendered him unemployable; however, the extent of the Veteran's lumbar spine symptomatology were not discussed.

An undated Certificate of Eligibility from the Pennsylvania Office of Vocational Rehabilitation noted that the Veteran was a laborer for most of his life, but was unable to continue that profession.  While mentioning that the Veteran had functional impairment, it did not discuss the cause of his impairment or the nature and extent of his back disability.

A February 2000 private treatment record noted that the Veteran had the "insidious onset of low back pain" one month earlier and had been in severe pain since that time. He complained of having radiculopathy into the right lower extremity and rated his pain as 5/10 in severity. He demonstrated 90 degrees of forward flexion with significant pain returning to neutral. His extension was limited to 0 degrees; right side bending was full, and left side bending was limited to approximately 50%.

During a May 2001 hearing, the Veteran testified that he could not sit in a chair and did clerical work because of his back pain. See the hearing transcript, page 6.  He also reported experiencing an episode of paralysis that lasted for half an hour and required a month of physical therapy. Id at 12. He testified that he was diagnosed with sciatica. Id. 

The Veteran underwent a VA examination in June 2002.  The examination revealed that the Veteran walked with a gait that demonstrated some stiffness in the lower back and that he had some mild tenderness to palpation over the left paralumbar area.  He performed forward flexion to 90 degrees, but had almost no backward bending. Side to side bending was measured as 15 degrees, bilaterally.  The Veteran's motor strength and sensation were intact. While the examiner noted the Veteran's complaints of occasional sciatica and was unable to elicit patellar and Achilles reflexes, he indicated that the Veteran had no neurologic symptoms at this time. 

In a September 2002 statement, the Veteran reported that his spine disability restricted him from doing normal, routine activities such as sleeping, walking or weight bearing tasks.

In a September 2003 letter, Dr. C.I. noted that the Veteran had spasms from "the C1 area to the D1 area" with "loss of sensation to touch and vibration on the right side where the spasms occur[red]."  The report did not identify the presence of sciatica or radicular symptoms of the lower extremities.

During the May 2007 hearing, the Veteran testified that his disability had increased in severity since his June 2002 VA examination. 

A May 30, 2007 private emergency room treatment record noted that the Veteran was seen for a complaint of back pain and was known to have a history of sciatica. He was prescribed pain medication and discharged.  While waiting for his ride, he experienced an allergic reaction to the medication and became dizzy and complained of numbness in his lower extremity.  He was returned to the emergency room where a physical examination revealed "no obvious neurological deficit."

The Veteran was afforded an additional VA examination in June 2008.  The examiner reviewed the Veteran's claims file and recorded the Veteran's complaints of "debilitating" low back pain. The Veteran denied having a history of flare-ups, but indicated that his low back pain "[was] horrible at all times" and rated at 10/10.  A physical examination revealed that the Veteran ambulated "quite hesitantly" with "very exaggerated signs of antalgia at each step."  Yet, he had normal lordosis with no straightening of the spine or associated muscle spasm. 

The June 2008 VA examiner also tested the Veteran's range of motion but was unable to get consistent results because the Veteran "seem[ed] to be fighting to limit his motion, even with [] multiple requests, so with each time his range of motion changed."  Specifically, the Veteran demonstrated forward flexion to 20 degrees on the first attempt, 35 degrees on the second, and only 10 degrees on the third. He had lateral bending to 20 degrees upon repetitive motion and lateral rotation to 15 degrees, bilaterally.   

While the Veteran reported having "intense pain throughout the entire range of motion" the examiner described it as merely a "subjective complaint" because there was no spasm associated with the movements or objective evidence that repetitive motion increased pain or caused weakness, fatigue or incoordination. 

The neurological findings of the June 2008 VA examiner were those of no obvious abnormality as the Veteran had full strength in his lower extremities.  It was noted that the Veteran's range of motion of his hips and knees "was greatly restricted by the patient himself, and he used antagonizing muscle groups at attempts to range him [sic]."  Moreover, during straight leg raises, the Veteran reported having "severe" back pain without radiation past the knee "even at 10 degrees" but "there was no consistency" in the results. 

The VA examiner observed that, when the Veteran was in a seated position, he could comfortably extend his knee, which he described as "a classic Waddell['s] sign."  The examiner also reviewed the radiographic images of the Veteran's lumbar spine that showed an "[e]ssentially normal lumbar spine for a gentleman of [] his age."

Based on the foregoing, the examiner diagnosed the Veteran with mild degeneration of L5-S1 with an inconsistent physical examination for the claimed degree of disability.  

The VA examiner opined:

[The Veteran's] complaints of [] intense debilitating pain [were] not at all consistent with his radiographic or physical exam findings, and really his physical exam [was] nearly unusable since the patient was fighting their referral range of motion attempts, despite [the examiner] bringing this up to him.  He failed to allow me to adequately exam[ine] him.  There [were] absolutely no neurologic findings of his neck or his lumbar spine, and even his radiographic findings show[ed] mild, if any, degeneration.  [The examiner] would rate them a[s] age-appropriate for a 65-year-old gentleman.  It [was] very curious that a gentleman [of] 65 with minimal X-ray changes ha[d] reports of this debilitating low back pain because, in general, debilitating low back pain complaints [were] a disease of middle age, and rarely [did] people over 60 with normal X-rays claim this degree of disability for their lumbar spine.
	
Following the Court's Memorandum Decision, the Board remanded the Veteran's claim in order to schedule him for a new VA examination.  The remand instructions indicated that the examination should not be scheduled with the examiner who conducted the June 2008 VA examination. 

In January 2014, the Veteran underwent a VA examination that was conducted by an examiner who did not participate in his June 2008 examination. 

After reviewing the claims file and conducting a clinical examination, the examiner noted that the Veteran reported attending physical therapy for his low back at a private facility for about 6 months without relief.  The Veteran also reported that, in "2009/2010," he "had severe flare up[s] of his low back pain and had difficulty walking." He went to a private hospital and was treated with narcotic pain medication and muscle relaxer.  He was not prescribed bed rest and indicated that it "took 3 weeks to resolve [and for him to return] to his baseline." He denied having any further ER treatment and indicated that he self-treated his back pain with over the counter pain medication and a heating pad that, he reported, "provide[d] 25% effectiveness at decreasing his pain level."

During the examination the Veteran reported having daily low back pain without activity that he rated as a 3/10 in severity.  He reported experiencing intermittent muscle spasms while sitting and indicated that these episodes resulted in pain that was described as 5-6 out of 10. 

The Veteran reported having flare-ups while walking short distances (one to two steps) that resulted in an increase in spasms and a sharp, throbbing pain that required him to get off his feet for 5 to 10 minutes.  During a flare-up, the Veteran reported experiencing an intensity in his right lower extremity numbness.  

During the physical examination, the Veteran demonstrated 0 to 80 degrees of forward flexion with pain beginning at 25 degrees. Extension was measured as 0 to 10 degrees with painful motion beginning at 5 degrees.  Lateral flexion was measured as 15 degrees, bilaterally, with pain beginning at 15 degrees. Right lateral rotation was measured as 0 to 20 degrees with pain beginning at 20 degrees, and left lateral rotation was performed from 0 to 15 degrees with pain beginning at 15 degrees. 

While the Veteran experienced localized tenderness or pain to palpation, neither muscle spasms nor guarding of the thoracolumbar spine was identified.  The Veteran had full muscle strength in his lower extremities.  Hypoactive reflexes were identified at both knees, and there was decreased sensation in the right foot/toes. Radiculopathy of the right lower extremity was identified. 

Repetitive motion testing did not result in any additional functional impairment of the Veteran's range of motion. The examiner specifically noted that the Veteran did not have any additional functional loss or functional impairment following repetitive motion testing.  

The examiner further indicated that, when the Veteran experienced a flare-up of his back pain, it was likely that there would be an increased loss of range of motion with forward flexion, right and left lateral rotation, and right and left lateral flexion of  5-10 degrees but no further decrease in extension.


      B. The former schedular criteria - effective prior to September 23, 2002

Under former Diagnostic Code 5292, a 20 percent evaluation is assigned for moderate limitation of motion.  A 40 percent evaluation is warranted for severe limitation of motion. 

Words such as "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2013).  The Board observes in passing that 'moderate' is generally defined as "tending toward the mean or average amount or dimension."  See Merriam-Webster's Collegiate Dictionary, 798 (11th 2003).  "Severe" is generally defined as "of a great degree: serious." Id, at 1140.

After having given the matter careful consideration, the Board finds that the clinically demonstrated range of lumbar spine motion is best characterized as moderate for this initial stage of the appeal.  

Here, the earliest range of motion finding for the Veteran's lumbar spine comes from a February 2000 private treatment record that recorded a finding of 90 degrees of forward flexion with full right side bending.  Similarly, during the June 2002 VA examination, the Veteran demonstrated 90 degrees of forward flexion and side to side bending of 15 degrees, bilaterally. 

During the May 2007 hearing, the Veteran testified that his disability had increased in severity.  While the June 2008 VA examination did reveal a decreased range of motion, the examiner indicated that this change was the result of the Veteran's deliberate attempts to appear more limited in his functioning and was not consistent with the radiographic or physical examination findings. The examiner further stated that the physical examination was nearly unusable since the Veteran was fighting the range of motion attempts. 

The decision in November 2011 found the June 2008 VA examination to be of "some probative value" insofar as there were no subsequent range of motion findings and the Veteran demonstrated forward flexion of at least 30 degrees.  Following the Court's decision, however, the Board remanded the Veteran's claim in order to afford him an additional examination. 

During the January 2014 VA examination, the Veteran demonstrated forward flexion to 80 degrees, extension to 10 degrees, 15 degrees of bilateral lateral flexion, 20 degrees of right lateral rotation and 15 degrees of left lateral rotation.  Phrased differently, he demonstrated a combined 155 degrees of motion.

The Board has considered the Veteran's lay statements that his lumbar spine disability results in a severe impairment, however, his statements are outweighed by the medical evidence of record that does not describe symptomatology of such a severity. 

As noted, the term 'severe' is not defined by the rating schedule; however, the probative evidence of record indicates that the Veteran maintained nearly full forward flexion throughout the appeal period with a combined range of motion in excess of 120 degrees. Such symptomatology would be inconsistent with a finding of severe limitation of motion.

The Board has considered whether an increased disability rating is warranted based on functional loss due to pain, weakness, excess fatigability, incoordination or flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in DeLuca v. Brown, 8 Vet.App. 202 (1995). The evidence of record, however, did not reflect impairment that warrants a higher rating.

While records cited by the Secretary and the Veteran on appeal to the Court noted that the Veteran experienced functional impairment due to his service-connected lumbar spine disability, these documents did not provide information necessary to assign a higher rating for the Veteran's disability. 

The Veteran is competent to report his own symptoms - that he experiences flare-ups that result in functional impairment.  In this case, however, the more probative evidence of record indicates that repetitive use of the Veteran's low back did not result in any additional functional impairment. See the January 2014 VA examination report. 

Further, while the Board acknowledges that the January 2014 VA examiner observed that the Veteran demonstrated pain on forward flexion beginning at 25 degrees and pain on extension beginning at 5 degrees, the fact that a veteran experienced pain, even if experienced throughout the range of motion on examination, does not by itself warrant the a higher rating under the Diagnostic Codes providing ratings based on limitation of motion. See Mitchell v. Shinseki, 25 Vet.App. 32, 43 (2011) ("pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system"). Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other DeLuca factors that must be considered in determining whether a higher rating is warranted.

In that regard, the evidence does not reflect that pain or any of the other DeLuca factors resulted in limitation of motion or functional loss that equated with restriction of thoracolumbar flexion to 30 degrees or less. 

As noted, the January 2014 VA examiner indicated that the Veteran would experience additional functional impairment due to flare-ups of his back disability and provided range of motion findings that would represent the impairment caused during these episodes. 

Specifically, the January 2014 VA examiner indicated that these episodes would result in an increased loss of range of motion with forward flexion, right and left lateral rotation, and right and left lateral flexion of  5-10 degrees, but no further decrease in extension.
	
Accordingly, even when taking into account the additional loss of motion during a flare-up, the Veteran still maintains at least 70 degrees of forward flexion, as well as 5 degrees of lateral flexion and 5 and 10 degrees of rotation.  Phrased differently, the Veteran is able to maintain a combined 95 degrees of motion. Such impairment is inconsistent with a severe limitation of motion, and an increased rating is not warranted pursuant to the DeLuca factors.

Accordingly, while the Board has considered the Veteran's complaints, the record does not indicate that a disability rating in excess of 20 percent is warranted due to the DeLuca factors. 

With respect to Diagnostic Code 5293, the undated decision from the Social Security Administration and the December 1994 MRI report indicated that the Veteran experienced low back pain that radiates to both lower extremities.  The extent or frequency of this symptom was not noted. 

In March 1995, Dr. R.H. indicated that the Veteran's pinprick sensation was within normal limits in both lower extremities and that he did not have any radicular signs.

During the June 2002 VA examination, the examiner noted that the Veteran complained of  only "occasional bouts of sciatica."  While the examiner was unable to elicit a patellar or Achilles reflex on examination, the examiner noted that the Veteran had full muscle strength in both lower extremities with sensation that was "grossly intact in all distributions."  Muscle spasm was not identified during the examination. Notwithstanding the examiner's inability to elicit patellar or achilles reflexes, it was noted that the Veteran had "no neurologic symptoms at this time."  

During the January 2014 VA examination, the Veteran stated that he had a severe flare up of his spine disability approximately 4 years earlier that was successfully treated with pain medication and muscle relaxers.  He further stated that he self-treated his back with pain medication and a heating pad that provided some relief. 

Throughout the appeal period the Veteran has complained of having back spasms and radiating pain.  As a layperson, he is competent to report experiencing such symptoms; however, the existence of such symptomatology does not necessarily warrant an increased rating. 

While the Veteran complained of having intervertebral disc symptoms, these symptoms could not be described as severe recurring attacks.  As noted, the Veteran stated that he experienced "occasional" sciatica during the June 2002 VA examination, and no neurologic symptoms were found on examination. 

During the January 2014 examination, the Veteran reported having a severe flare up 4 years earlier that was successfully treated so that he returned to his normal functioning in 3 weeks. He further stated that he obtained some relief from his pain medication and a heating pad.   

In light of this evidence, the Board finds that the criteria for a 40 percent rating were not met at any time under the former version of Diagnostic Code 5293 effective prior to September 23, 2003.

In addition, an evaluation in excess of 20 percent was not assignable under former Diagnostic Code 5295. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive 'or' requirement must be met in order for an increased rating to be assigned); compare Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 'and' in a statutory provision meant that all of the conditions listed in the provision must be met). 

In other words, for a 40 percent evaluation to be assigned under this former Diagnostic Code, the evidence must demonstrate severe symptomatology and at least one of the identified elements. 

Initially, the Board notes that there is no evidence showing listing of the whole spine to the opposite side, a positive Goldthwaite's sign or marked limitation of forward bending in the standing position.  

The June 2002 VA examination revealed loss of lateral motion with osteoarthritic changes and an abnormal gait.  The December 1994 MRI report also noted irregularity of the joint spaces in the Veteran's spine.  

While some elements have been shown, the Board also notes that the evidence does not show 'severe' symptomatology attributable to intervertebral disc syndrome, as required for a 40 percent evaluation under former Diagnostic Code 5295 (2003). Tatum v. Shinseki, 23 Vet.App. 152, 155-56 (2009) (finding that § 4.7 should not be applied to the successive rating criteria).

As discussed, in analyzing the evidence under former Diagnostic Codes 5292 and 5293 the Veteran's subjective complaints concerning the frequency and severity of orthopedic and neurologic symptoms along with the objective medical findings, are not consistent with a finding of a severe spine disability.  

In light of these findings, the Board concludes that the criteria for a disability rating in excess of 20 percent were not met under former Diagnostic Codes 5292, 5293 or 5295.


      C. The criteria from September 23, 2002 through September 25, 2003

Effective on September 23, 2002, the diagnostic criteria for intervertebral disc syndrome under Diagnostic Code 5293 underwent revision. 

As revised, prior to September 26, 2003, Diagnostic Code 5293 stated that intervertebral disc syndrome was to be evaluated either based on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 the separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

The evidence did not establish that the Veteran was having incapacitating episodes, as defined by Note (1) to Diagnostic Code 5293, having a total duration of at least 2 weeks but less than 4 weeks during a previous 12-month period. Indeed, there is no evidence of any bed rest prescribed by a physician during the appeal period. 

As such, the revised version of Diagnostic Code 5293, as in effect from September 23, 2002 through September 25, 2003, could not have served as a basis for an increased rating based on incapacitating episodes.

Under the revised criteria, the Board must also consider whether separate evaluations for chronic orthopedic and neurologic manifestations of the Veteran's service-connected back disability, when combined under 38 C.F.R. § 4.25 with evaluations for all of his other disabilities, results in a higher combined disability rating.

The chronic orthopedic manifestations of the lumbar spine disability have been discussed in detail.  A 20 percent evaluation is the maximum rating available under Diagnostic Code 5292 or 5295.  

With respect to the Veteran's neurological manifestations, in an April 2014 rating decision, the RO granted service connection for lumbar radiculopathy of the right lower extremity. 

Diagnostic Code 5293 instructs to evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  

Here, the Veteran's radiculopathy of the right lower extremity is assigned a 10 percent rating under Diagnostic Code 8520 (sciatic nerve). As the Veteran has been diagnosed with sciatica, the Board finds this diagnostic code to be appropriate.

Under Diagnostic Code 8520, a 10 percent rating is warranted for "mild" neurological symptoms. A 20 percent rating is warranted for moderate neurological symptoms.  For the following reasons, the Board finds that a disability rating in excess of 10 percent is not assignable. 

During the June 2002 VA examination, the Veteran complained of "occasional bouts of sciatica."  While the examiner was unable to elicit a patellar or Achilles reflex, the Veteran had full muscle strength in both lower extremities with sensation that was "grossly intact in all distributions."  Muscle spasms were not identified during the examination. Significantly, it was noted that the Veteran had "no neurologic symptoms at this time."  

In a September 2003 letter, Dr. C.I. noted that the Veteran had spasms from "the C1 area to the D1 area" with "loss of sensation to touch and vibration on the right side where the spasms occur."  

The record indicated that these symptoms were confined to the Veteran's cervical and dorsal areas of the spine (the upper spine).  The letter did not identify the presence of sciatica or radicular symptoms of the lower right extremity.

A May 2007 private medical record noted that the Veteran arrived complaining of back pain and was known to have a history of sciatica.  He was prescribed medication and discharged. After having an allergic reaction to the medication, that resulted in dizziness and numbness in his lower extremity, the Veteran was provided a physical examination that revealed "no obvious neurological deficit" and muscle strength of "at least 4+ in all extremities."

During the March 2007 hearing, the Veteran testified that he experienced back spasms daily.  See the hearing transcript, page 5.  He also reported having pain that radiated into his lower extremities and prevented him from moving. Id at 10. 

Notwithstanding the Veteran's testimony, neurological findings from the June 2008 VA examiner revealed no obvious abnormality as the Veteran had full strength in his lower extremities.  The examiner noted that there were "absolutely no neurologic findings of his . . . lumbar spine."

In August 2008, the Veteran stated that he had been hospitalized for his back disability on eight occasions.  He complained of having pain that radiated to his feet and experiencing back spasms at least 4-5 times per day.  He has not, however, submitted or authorized VA to obtain these private treatment records.

The January 2014 VA examiner reported that, while the Veteran experienced localized tenderness or pain to palpation, the examination did not reveal muscle spasms or guarding of the thoracolumbar spine.  

The Veteran had full muscle strength in his lower extremities.  Hypoactive reflexes were identified at both knees, and there was decreased sensation in the right foot/toes. Radiculopathy of the right lower extremity was identified. Most significantly, the examiner indicated that the Veteran had "mild" radiculopathy.

Throughout the appeal period the Veteran has complained of back spasms and radiating pain.  As a layperson he is competent to report experiencing such symptoms; however, the existence of such symptomatology does not necessarily warrant an increased rating.  

Accordingly, to the extent some impairment exists, the Board finds that the Veteran's neurological manifestations are best described as mild; there is no indication that moderate neurological manifestations exist.  

As noted, the Veteran experienced hypoactive knee reflexes and decreased sensation in the right foot/toes.  While the Veteran's motor strength was described as "at least 4+" in all extremities immediately following an allergic reaction to pain medication, there was no other evidence suggesting that he had diminished muscle strength.  

Further, a VA examiner reviewed the claims file, recorded the Veteran's complaints, conducted a physical examination and described his radiculopathy as "mild." A disability rating in excess of 10 percent is not warranted.

Based on these findings, the separate evaluation of the orthopedic manifestations (20 percent disabling) and neurologic manifestations (10 percent disabling), when combined with his other service-connected disabilities of arthritis of the right knee, arthritis of the left knee and arthritis of the hip (each rated as 10 percent disabling) result in a combined 50 percent evaluation.


      D. The current schedular criteria - effective on September 26, 2003

In order to warrant a disability rating in excess of 20 percent under the current schedular criteria, the record must show that the forward flexion of the thoracolumbar spine was restricted to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

As noted, at no time during the appeal period has the service-connected lumbar spine disability the met the criteria for a rating higher than 20 percent even when considering 38 C.F.R. §§ 4.40, 4.45, and 4.59 and the Court's holding in Deluca.  

Again, the Board recognizes that the Veteran has complained of pain and the January 2014 VA examiner noted that the Veteran demonstrated pain during range of motion testing that began at 25 degrees of forward flexion and 5 degrees of extension.  However, the Court has held that pain, even if experienced throughout the range of motion on examination, does not by itself warrant the a higher rating under the diagnostic codes providing ratings for limitation of motion. See Mitchell, supra.

As discussed, even when taking into account the additional loss of motion the Veteran experiences during flare-ups, he was found to maintain at least 70 degrees of forward flexion and would not meet the criteria for a 40 percent disability rating under the revised criteria.

Accordingly, after considering the Veteran's lay assertions, the record does not indicate that a disability rating in excess of 20 percent is assignable due to the DeLuca factors.

The record also does not indicate that the Veteran has been prescribed bed rest by a physician. 

With regard to separate neurological disabilities, the Veteran has been assigned a separate compensable rating for right lower extremity radiculopathy.  While the Veteran has complained of pain radiating into both lower extremities, the January 2014 VA examiner reviewed the Veteran's complaints, conducted a physical examination, and found that radiculopathy of the left lower extremity did not exist.  

The Board has been unable to identify any additional neurological pathology which would be consistent with a separate neurological disability.  

In short, there is no evidence of any other additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  See 38 C.F.R. § 4.124a.  


      E. Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  

However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected spine disability.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  

In fact, as discussed, the symptomatology of the Veteran's disability, (pain, stiffness, radiculopathy, and limited range of motion), is specifically contemplated under the appropriate ratings criteria.  

The Board has considered the Veteran's 2001 hearing testimony that his back disability had resulted in an episode of temporary paralysis, however, he had not reported such severe symptoms to health care professionals while receiving treatment and his statement is inconsistent with the symptomatology described in the record that, at most, equated with a moderate spine disability with mild radiculopathy.  

As alluded to earlier, the Veteran has also indicated that he receives private treatment for his spine disability, but has neither authorized VA to obtain these records on his behalf, nor submitted them in support of his claim.  

As a result, based on the evidence of record, the Board finds the Veteran's complaint of temporary paralysis resulting from his spine disability to be not credible. 

Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

The Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

An initial rating in excess of 20 percent for the service-connected degenerative disc disease of the lumbar spine is denied.  



REMAND

A claim for an increased evaluation includes a claim for a TDIU rating where there are allegations of worsening disability and related unemployability. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In this case, the Veteran has submitted a claim for a TDIU rating while seeking an increased rating for his service-connected lumbar spine disability. 

Therefore, the RO should develop the claim for a TDIU rating in accordance with Rice.

Accordingly, this remaining matter is REMANDED for the following action:

1. The AOJ should take all indicated action to send the Veteran a VCAA notice letter pertaining to a claim for a TDIU rating, and allow for a reasonable period for response.  The AOJ should request that the Veteran provide sufficient information and authorization, to enable it to obtain any additional evidence pertinent to the claim for a TDIU rating.

The AOJ should assist the Veteran in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 . All records/responses received should be associated with the claims file.

If any records sought are not obtained, the AOJ should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2. Thereafter, the AOJ should have the Veteran scheduled for a VA examination to determine whether his service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment consistent with his employment history, educational and vocational attainment. 

The claims folder contents must be made available to and be reviewed by the examiner in conjunction with the examination.  

3. After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


